Citation Nr: 0218605	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increase evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling, from an initial grant of service connection.

(The issue of entitlement to service connection for 
residuals of injury of both legs is undergoing additional 
development at the Board and will be the subject of a 
later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
April 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection 
for PTSD and assigned a 50 percent rating, effective from 
December 2000.

The veteran requested and was schedule to appear at a 
hearing at the RO.  The veteran failed to report to a 
personal hearing at the RO scheduled in August 2002.

The issue is reflected on the first page of this decision 
in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following 
a grant of service connection -- which describes the 
present case -- and a claim for an increased rating of a 
service connected disability.  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the 
initial grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

The Board is undertaking additional development on the 
issue of entitlement to service connection for residuals 
of injury to both legs pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue.



FINDINGS OF FACT

1.  All the evidence requisite for an equitable 
disposition of the veteran's claim has been developed and 
obtained, and all due process concerns as to the 
development of his claim have been addressed.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: impairment of short- 
and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130 Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2001, the RO granted service connection for PTSD 
and assigned a 50 percent rating under Diagnostic Code 
9411, effective from December 8, 2000. 

The Board notes that the current appeal arose from the 
rating assigned at the initial grant of service connection 
for the veteran's PTSD.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned 
for a disability upon service connection.  Therefore, the 
Board will evaluate the level of impairment due to the 
disability throughout the entire time of the claim as well 
as consider the possibility of "staged ratings". 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  Under 
Diagnostic Code 9411, a
50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned for PTSD that causes 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for PTSD 
that causes total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

VA treatment records from March 2001 show that the veteran 
complained of increased anxiety, depression, guilt, 
frequent intrusive thoughts, nightmares, and irritability.  
The examination report stated that the veteran was 
socially isolated, withdrawn, irritable, easily agitated, 
and depressed in terms of both mood and affect.  It was 
noted that the veteran had attempted suicide shortly after 
discharge from active service but currently had no harmful 
ideation.  The diagnosis was PTSD and the GAF score was 
35. 

In a May 2001 VA examination report, the veteran 
complained of nightmares, chronic sleep impairment, 
frequent intrusive thoughts, flashbacks, night sweats, 
isolation, and an inability to trust others.  The examiner 
stated in the report that the veteran exhibited normal 
thought processes and content as well as no current 
delusions, hallucinations, or homicidal ideation.  While 
it was noted that the veteran stated he had suicidal 
thoughts, the examiner stated it was ideation without 
current plan or intent.  The veteran exhibited good 
hygiene, full orientation, and intact long-term memory.  
The examiner stated that the veteran also exhibited 
impaired judgment and impulse control as well as slow 
speech and anxiety.  The diagnosis was PTSD with severe 
social and occupational impairment and a GAF score of 50 
was recorded.

An additional VA treatment record from June 2001 stated 
that the veteran was still experiencing intrusive thoughts 
about a motor vehicle accident during service but that 
medication had helped to stabilize his sleep patterns.

In the November 2001 VA examination report, the examiner 
observed that the veteran had fair eye contact, a slightly 
anxious affect, and circumstantial thought process with 
preoccupation concerning the motor vehicle accident that 
occurred in service.  The veteran complained being 
hypervigilant and having an exaggerated startle response 
in addition to symptoms already discussed above.  The 
veteran denied experiencing hallucinations and suicidal 
ideation during the November 2001 examination.  In the 
examination report, it was also noted that the veteran 
exhibited adequate judgment and insight with his highly 
cognitive function intact. 

According to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM IV), a GAF score of 
31- 40 is described as some impairment in reality testing 
or communication (e.g., speech is illogical at times, 
obscure or irrelevant) or major impairment in several 
areas, such as work, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects 
family, is unable to work).  A GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A score between 61-70 on the 
Global Assessment of Functioning Scale is deemed to 
represent some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft 
within the household), but generally functioning pretty 
well, and has some meaningful relationships.   

In his February 2001 statement, the veteran recounted the 
details of the March 1969 motor vehicle accident, which 
occurred during service.  In the May and November 2001 VA 
examination reports, the veteran described his current 
PTSD symptoms.  The Board has considered the veteran's 
descriptions of his symptoms, but also notes that he does 
not has the medical expertise that would render competent 
his statements concerning the severity of his service-
connected psychiatric disability.  His opinion alone 
cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 with 
respect to determining the severity of his service-
connected psychiatric disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Statements submitted by the veteran qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2002).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).  Competent medical evidence is 
considered more probative than competent lay evidence.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson 12 Vet. App. at 126.  In this 
case, the Board finds that the evidence does not support 
the assignment of a staged rating for the veteran's PTSD. 

The Board also finds that the evidence does not support 
the assignment of a rating higher than 50 percent for 
PTSD.  Based on the evidence discussed above, the veteran 
has a history of experiencing symptoms of survivor guilt, 
depression, intrusive thoughts, nightmares, anxiety, 
chronic sleep impairment, marital problems, isolation, and 
circumstantial speech.  This evidence shows that the 
veteran's PTSD symptoms continue to meet or more nearly 
approximate the severity of occupational and social 
impairment needed for a 50 percent rating under Diagnostic 
Code 9411.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411, 38 C.F.R. § 4.7 (2002).  
 
The evidence also does not more nearly approximate a 70 
percent rating under Diagnostic Code 9411.  The examiner 
stated in his November 2001 report that the veteran does 
not have symptoms such as suicidal ideation, ritualistic 
behavior, impaired judgment, near-continuous panic or 
depression, or impaired impulse control.  The evidence 
also does not more nearly approximate a 100 percent rating 
under Diagnostic Code 9411 as the veteran's PTSD symptoms 
alone do not approximate total occupational and social 
impairment.  In short, the preponderance of the evidence 
does not support an evaluation in excess of 50 percent.  
The claim is denied.  

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  They provide a full range of 
ratings, up to 100 percent, but the veteran does not meet 
the schedular criteria for a higher rating.  Moreover, he 
does not present such an exceptional or unusual disability 
picture due to his PTSD so as to make the application of 
the regular schedular criteria impractical.  He has not 
required frequent hospitalization for PTSD nor does the 
record otherwise show that the PTSD markedly interferes 
with his employment.  See 38 C.F.R. § 3.321 (2002); Floyd 
v. Brown, 9 Vet. App. 88 (1996), Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board has conducted a complete and thorough review of 
the veteran's claims folder.  The Board finds that the RO, 
in the February 2001 rating decision and November 2001 
statement of the case, advised the veteran of the evidence 
necessary to support his claim for entitlement to an 
increased evaluation for PTSD.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
All evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
in May 2002 as well as a Statement of the Case issued in 
January 2002, which informed him that it would assist in 
obtaining identified records.  The Board also notes that 
the veteran's representative acknowledged VA's duties to 
assist and notify and stated it had no further arguments 
or evidence to submit concerning the veteran's claim for 
an increased rating for PTSD in the written brief 
presentation dated in October 2002.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  In this case, there is no additional 
development needed.  Consequently, any defect in such 
notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the veteran and 
to notify him of the evidence necessary to substantiate 
his claim has been satisfied.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  



		
	CHERYL L.  MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

